Case: 17-20025      Document: 00514563365         Page: 1    Date Filed: 07/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-20025                            July 19, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STEFANO GUIDO VITALE, also known as Steven Michael Vincent Palizzi,
also known as Steven Nakayama, also known as Steve,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-68-1


Before JONES, SMITH, and COSTA, Circuit Judges.
PER CURIAM: *
       Stefano Guido Vitale was convicted of one count of conspiracy to commit
wire fraud, mail fraud, and bank fraud; one count of conspiracy to commit
money laundering; one count of wire fraud; and seven counts of aiding and
abetting wire fraud.         He was sentenced to a total of 262 months of
imprisonment and three years of supervised release and ordered to pay



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-20025      Document: 00514563365   Page: 2   Date Filed: 07/19/2018


                                  No. 17-20025

$6,177,069.11 in restitution. In his sole claim of error on appeal, he contends
that the district court erred in applying the U.S.S.G. § 2B1.1(b)(11)
enhancement for the use or production of an authentication feature on the
basis that a coconspirator used fictitious Internal Transaction Numbers.
      We review the district court’s interpretation and application of the
Sentencing Guidelines de novo and its factual findings for clear error. United
States v. Hernandez, 876 F.3d 161, 164 (5th Cir. 2017). Vitale does not brief
the district court’s application of the § 2B1.1(b)(11) enhancement on the
alternative basis that he used an authentication feature by using someone
else’s driver’s license as an identification document in an attempt to defraud a
factoring company. He has therefore waived any challenge to the application
of the enhancement on this alternative basis. See United States v. Wikkerink,
841 F.3d 327, 336 n.6 (5th Cir. 2016). Moreover, the district court did not err
in   applying    the     enhancement    on   this   alternative   basis.      See
§ 2B1.1(b)(11)(A)(ii).
      The judgment of the district court is AFFIRMED.




                                        2